Terry, C. J., delivered the opinion of the Court
Burnett, J., and Field, J., concurring.
This is an action on certain promissory notes, executed by defendant in favor of John A. Sutter, in part payment of a certain lot of land. The notes are payable thirty days after the confirmation of Sutter’s land-title, provided the land for which they are given should be included in the limits of the grant.
Plaintiff, on the trial, proved the confirmation of the grant by the Board of United States Land Commissioners, and also that the land of defendant was within the boundaries of the survey *90of Sutter’s grant, as made by the United States Surveyor-General. Two letters from defendant to plaintiff were also introduced, in which defendant expressed his anxiety to make some arrangement about the notes which should be satisfactory. Upon this evidence, the Court below entered a nonsuit, and plaintiff appealed.
The confirmation of Sutter’s title was a condition precedent to the payment of the note, and in order to entitle him to judgment, the plaintiff should have proven such confirmation. The judgment of the Board of Land Commissioners, the tribunal of original jurisdiction, was sufficient evidence of such confirmation, unless it was shown that the judgment had been reversed, or its operation suspended by an appeal which was yet pending.
Judgment reversed, and cause remanded.